Opinion issued November 24, 2015




                                     In The

                              Court of Appeals
                                    For The

                          First District of Texas
                            ————————————
                              NO. 01-15-00906-CV
                           ———————————
                          RITA LEMONS, Appellant
                                       V.
       ASSOCIATION OF TEXAS SCHOOL BOARD, INC., Appellee


                   On Appeal from the 151st District Court
                           Harris County, Texas
                     Trial Court Case No. 2000-34109D


                         MEMORANDUM OPINION

      Appellant, Rita Lemons, has filed a motion to dismiss this appeal. More than

ten days have elapsed since the filing of the motion, and no party has objected to

dismissal. See TEX. R. APP. P. 10.3(a). No opinion has issued in this appeal.
Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP. P.

42.1(a)(1). We dismiss any other pending motions as moot.

                                 PER CURIAM

Panel consists of Justices Jennings, Keyes, and Bland.




                                         2